Citation Nr: 1021884	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD), depression and anxiety.  

2.  Entitlement to service connection for a vision disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

The Board notes that in July 2008, the Veteran filed a notice 
of disagreement with regard to a December 2007 rating 
decision in which the RO denied service connection for a 
traumatic brain injury and tinnitus.  The RO issued a 
statement of the case in December 2008.  As the Veteran did 
not perfect an appeal, these issues are not before the Board.  

The issue of entitlement to service connection for vision 
problems is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not include a 
diagnosis of PTSD.  

2.  Anxiety and depressive disorders, not otherwise specified 
(NOS) are etiologically related to events in service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2009).  

2.  Anxiety and depressive disorders NOS were incurred in 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in February 2007.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  
   
In the correspondence dated in February 2007, prior to the 
July 2007 rating decision, the RO also informed the Veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, private medical 
records from Health Partners and provided a VA examination in 
June 2007.  In that regard, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examination and opinion obtained in this 
case is adequate, as it is predicated on a full review of the 
Veteran's claims file.  The examiner considered all of the 
pertinent evidence of record and the statements of the 
Veteran, and provided a complete rationale for the opinion 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  


Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. § 1154(b).  For a PTSD 
service connection claim, if the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1).  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the Veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that he currently suffers from PTSD as a 
result of combat-related incidents that occurred during 
service in the Republic of Vietnam.  The RO denied the claim, 
and the Veteran appeals that decision.  

In his January 2007 claim and August 2007 notice of 
disagreement, the Veteran described a situation where a bomb 
dropped in a friendly fire situation, injuring himself and 
killing several of his friends.  Service personnel records 
indicate that his military occupational specialty was that of 
light weapons infantryman with the 2nd Battalion, 506th 
Infantry, 101st Airborne Division.  He is in receipt of the 
Combat Infantryman Badge.  Accordingly, the record shows that 
the Veteran engaged in combat with the enemy.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

Despite the evidence of combat participation and a combat-
related stressor, service connection is not warranted because 
the record does not contain a diagnosis of PTSD.  During the 
June 2007 VA examination, the Veteran identified exposure to 
several traumatic situations in service which produced 
intense fear or a sense of helplessness, including at least 
five highly stressful experiences during his service in the 
field when he was with a group that was ambushed.  The 
examiner noted that the Veteran reported a history of 
infrequent nightmares, and while he has thoughts about 
service during the day, they are not intrusive.  The examiner 
also noted that the Veteran did not identify any pattern of 
persistent avoidance of stimulation or significant numbing of 
emotions.  

The examiner found that the Veteran described a number of 
elements of increased arousal which minimally met criterion D 
for a diagnosis of PTSD.  He did not reflect a persistent re-
experience of traumatic events or persistent avoidance of 
stimuli, as defined by the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  The Veteran identified a range 
of chronic, mild social, familial and vocational adjustment 
problems.  However, the examiner determined that the Veteran 
did not describe a profile consistent with DSM-IV criteria 
for the diagnosis of PTSD.  Without medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), 
service connection is not warranted.  See 38 C.F.R. 
§ 3.304(f).  

During the pendency of this appeal, the Court held that the 
Board must broadly construe claims, and in the context of 
psychiatric disorders must consider other diagnoses for 
service connection when the medical record so reflects.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court found 
that multiple medical diagnoses or diagnoses that differ from 
the claimed condition do not necessarily represent wholly 
separate claims.  Additionally, a claimant cannot be held to 
a hypothesized diagnosis, one he is incompetent to render, 
when determining what his actual claim may be.  The Court 
further stated that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  Thus, VA must consider other psychiatric 
diagnoses that may be related to in-service events.  Id.  The 
Veteran originally sought service connection for PTSD due to 
in-service stressors.  Due to the holding in Clemons, the 
Board will grant service connection for anxiety and 
depressive disorders.  

As previously indicated, the June 2007 VA examiner reviewed 
the claims file, including the Veteran's military history and 
medical records, and examined the Veteran.  The examiner 
considered the Veteran's alleged in service stressors and 
current symptoms.  He noted that the Veteran described a 
range of mild anxiety and chronic depressive symptomatology.  
He stated that mild depression and anxiety symptomatology has 
been present for some time, and available information 
indicates this is most likely caused by or the result of 
military experiences from the Veteran's tour of duty in the 
Republic of Vietnam.  

As the VA examination shows, there is a current diagnosis of 
anxiety disorder and depressive disorder, NOS, and medical 
evidence of a nexus between the disorder and service.  As 
such, the Board liberally construes the Veteran's claim to 
include these disabilities and grants service connection for 
anxiety and depressive disorders, NOS.  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric 
disability, to include anxiety and depressive disorders NOS, 
is granted.  


REMAND
The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the Veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  
38 C.F.R. § 3.159(c)(4) (2008).  Whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's vision 
disorder has been met.  First, the evidence establishes that 
the Veteran suffered a traumatic event in service when, in a 
friendly fire incident, a bomb exploded near the Veteran, 
ejecting him from a bomb crater in which he was hiding.  At 
least two fellow soldiers were killed in this accident.  The 
Veteran has stated that after the incident, he had bleeding 
from the nose and ears.  

The Board also finds there to be competent medical evidence 
of a current disability and that the lay and medical evidence 
indicates that this disability may be associated with the 
Veteran's service.  Private medical records show treatment 
for complaints of blurry vision in September 2000.  An April 
2006 treatment note from the Dakota Eye Institute shows a 
diagnosis of hyperopic astigmatism.  The record contains a 
positive opinion from Dr. Beattie, who stated that he 
examined the Veteran in March 2007 and concluded that the 
Veteran's vertical tropia is most likely caused by a 
traumatic brain injury.  

At this time, the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
and the Veteran should be provided with an appropriate 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of his vision 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any vision disorder found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination. 

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for a 
vision disorder should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


